Rombauer, P. J.
(concurring). — I concur in reversing the judgment on the ground that on the evidence-the court should have declared, as a matterof law, that plaintiff did not exercise his right of rescission within a. reasonable time. Mere inconvenience of making a test may be evidence of the fact, that, although a considerable period of time had elapsed, yet there was not such a complete acceptance of the chattel as would bar a recourse on the warranty. But mere inconvenience of examination can, in no case, extend the period within which the right of rescission may be exercised for years, giving to the vendor nothing for the intermediate-use of the chattel. What we said in Henry Gaus Mfg. Co. v. Magee, 42 Mo. App. 314, 315, is in point on that head.
I doubt whether we are justified in reversing the-judgment on the ground that the furnace in question was not a chattel, although the evidence points strongly in that direction. That the court treated the furnace-in question as a chattel, is not assigned for error, nor could it be thus assigned since both parties tried the case on that theory. I also doubt whether the mere-fact, that plaintiff could not on the day of trial return the labor and brick which defendant used in constructing the furnace, is necessarily fatal to his recovery. Those items were capable of separation from the furnace as independent items. The plaintiff had tendered the entire furnace, inclusive of brick, to the defendant prior to the institution of the suit, and the court, as a computation shows, allowed to the defendant in its judgment the price of labor and brick as per his own valuation, thus putting him in statu quo as to those items. But as to the wear of the furnace, and its depreciation in value, by its use for two winters, the court could not and did not put the defendant in statu quo.
*92The only thing that can be done under such circumstances is to remit the plaintiff to his action on the warranty.